DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. application 17/169,390, now U.S. Patent 11,160,869, which is a continuation application of International Patent Application No. PCT/US2020/046545, filed August 14, 2020, which claims the benefit of U.S. Provisional Application No. 62/888,144, filed August 16, 2019, U.S. Provisional Application No. 62/888,237, filed August 16, 2019, U.S. Provisional Application No. 62/986,579, filed March 6, 2020, U.S. Provisional Application No. 62/887,963, filed August 16, 2019, U.S. Provisional Application No. 62/887,933, filed August 16, 2019, U.S. Provisional Application No. 62/898,934, filed September 11, 2019, U.S. Provisional Application No. 62/971,126, filed February 6, 2020, U.S. Provisional Application No. 62/898,709, filed September 11, 2019, U.S. Provisional Application No. 62/898,729, filed September 11, 2019, U.S. Provisional Application No. 62/939,495, filed November 22, 2019, U.S. Provisional Application No. 62/970,627, filed February 5, 2020, U.S. Provisional Application No. 63/020,996, filed May 6, 2020, U.S. Provisional Application No. 63/033,077, filed June 1, 2020, U.S. Provisional Application No. 62/898,899, filed September 11, 2019; U.S. Provisional Application No. 63/013,309, filed April 21, 2020; U.S. Provisional Application No. 62/986,557 filed March 6, 2020; and U.S. Provisional Application No. 63/055,886, filed July 23, 2020.

Election/Restrictions
Applicant’s election without traverse of Claims 2-20 directed to oral pharmaceutical compositions in the reply filed on 2 May 2022 is acknowledged.

Status of the Claims
Claims 2-32 are pending.
Claims 21-32 are withdrawn from consideration as being directed to a non-elected invention.
Claims 2-20 are presented for examination.

Terminal Disclaimer
The terminal disclaimer filed on 13 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,160,869 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants’ claims as presently amended encompass oral dosage form for the delivery of “constructs,” defined by applicants’ specification as combinations of fusion proteins and carriers which facilitate the delivery of either of two specific amino acid sequences corresponding to IL-10 protein sequences across gut epithelium.  See, e.g., Specification [0235; 0243; 0246].  These delivery constructs are formulated within a multi-shell oral dosage form whereby the constructs and excipients including at least one surfactant are contained within an intermediate layer having external to that layer a combination of methacrylate polymers commercially know under a variety of EUDRAGIT trade names.  While the use of delivery constructs containing the carriers and amino acid sequences claimed are generally known, applicants’ claims are specific in the configuration of polymeric shells enclosing the construct compositions.  See, e.g., Vellekamp I (U.S. 5,328,989) & Vellekamp II (U.S. 5,710,251) (describing dimeric IL-10 proteins);  Chan (U.S. PGPub. 2017/0362291) (describing IL-10 polypeptides fuse or conjugated with additional polypeptide sequences); Mrsny (U.S. PGPub. 2019/0105375) (describing IL-10 sequences fused with cholix polypeptides to enhance the efficacy of orally delivered polypeptides).  Applicants’ claims go further than merely formulating the delivery constructs for oral delivery, specifying as set forth in the amendments above a particular arrangement of intermediate and additional coating combining two different methacrylate polymers commercially available under the EUDRAGIT brand.  Here too, the art describes combinations of EUDRAGIT polymers falling within the scope of the coating claimed as potentially useful for the oral delivery of proteins combined with specific excipients.  See Werle (WO2019/193204) (describing enteric coatings of either of EUDRAGIT L30D55 or FS30D for use with protein drugs separated from excipients having a defined range of pKa by a coating of, for example HPMC).  However, it must be remembered that “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).  The expansive and flexible approach to the question of obviousness requires “some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.”  Id. at 1395-96.  Simply because a modification is possible is not a proper grounds to reject the claims.  As set forth by the court in Ex parte Tanksley, 37 USPQ2d 1382, 1386 (Bd. Pat. App. & Int. 1994):
With respect to the rejections under 35 U.S.C. § 103, we find that the cited prior art provides no suggestion which would have led a person having ordinary skill from "here to there,"…We have no doubt that the prior art could be modified in such a manner to arrive at appellants' … [invention].  The mere fact, however, that the prior art could be modified would not have made the modification obvious unless the prior art suggests the desirability of the modification.  In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984).

Here, on the record set forth above and in consideration of the searches of the art relevant to the instant invention, the Examiner can articulate no particular rationale for arranging the elements applicants have claimed in the particular manner claimed, and, as amended above, Claims 2-20 are ALLOWED..  
Claims 2-20 are allowable.  The restriction requirement between inventions, as set forth in the Office action mailed on 3 March 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 3 March 2022 is WITHDRAWN.  Claims 21-32, directed to methods of treating inflammatory diseases by administering a composition according to Claim 1, or methods of making compositions according to Claim 1 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613